Judgment, Supreme Court, Bronx County (Darcel Clark, J.), rendered May 7, 2008, convicting defendant, after a nonjury trial, of violations of Agriculture and Markets Law §§ 353 and 353-a (1) and criminal mischief in the fourth degree, and sentencing him to an aggregate term of one year, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for youthful offender treatment (see People v Drayton, 39 NY2d 580, 584-585 [1976]). Defendant committed acts of extreme brutality toward an animal. We note that “Agriculture and Markets Law § 353-a (1), ‘Aggravated cruelty to animals,’ represents the Legislature’s recognition that man’s inhumanity to man often begins with inhumanity to those creatures that have formed particularly close relationships with mankind” (People v Garcia, 29 AD3d 255, 257 [2006], lv denied 7 NY3d 789 [2006]). Furthermore, defendant committed new crimes on several occasions while on bail pending sentencing, and failed to cooperate with the Department of Probation. Concur—Mazzarelli, J.E, Sweeny, Catterson, Acosta and AbdusSalaam, JJ.